DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 40 is objected to because of the following informalities:  “in response to determining that a rate of change in position of the steering wheel exceeds a predetermined threshold , deactivating the setpoint” should be changed to -- in response to determining that a rate of change in the position of the steering wheel exceeds a predetermined threshold , deactivating the setpoint--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “most recent” in claims 5 & 10 is a relative term which renders the claim indefinite. The term “most recent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 12-13, 18, 20, & 32 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2004/0093145A1 (“Tanimichi”).
As per claim 1 Tanimichi discloses
A method for controlling a vehicle having an accelerator pedal and a brake pedal, the method comprising: 
monitoring a position of the accelerator pedal, wherein the position of the accelerator pedal varies from a lower limit corresponding to a released state to an upper limit corresponding to a fully depressed state (see at least Tanimichi, para. [0037]: An accelerator displacement judge unit 6080 then makes a check to determine whether the accelerator displacement inputted from the accelerator 1090 is less than a predetermined lowest threshold value, within a range of from a lowest threshold value to a highest threshold value, or equal to or more than the highest threshold value.); 
monitoring whether the brake pedal is one of depressed and released (see at least Tanimichi, para. [0014]: However, when a set speed fixing Switch 1080 is turned on, the driver set speed can be fixed to a driver Set Speed determined when the Set speed fixing Switch 1080 is turned on. When the driver steps on a brake pedal 1120 during the control operation with the fixed Set Speed, the control operation is cancelled.); 
in response to determining that the brake pedal is depressed, deactivating a setpoint (see at least Tanimichi, para. [0014]: However, when a set speed fixing Switch 1080 is turned on, the driver set speed can be fixed to a driver Set Speed determined when the Set speed fixing Switch 1080 is turned on. When the driver steps on a brake pedal 1120 during the control operation with the fixed Set Speed, the control operation is cancelled.);
while the brake pedal remains released, in response to determining that the accelerator pedal is depressed: determining a maximum value of the position of the accelerator pedal (see at least Tanimichi, para. [0013]: If the radar 1030 is not sensing the target car, a set speed is determined according to displacement of an accelerator pedal 1090 and the vehicle speed sensed by the speed sensor 1050 to equalize the set speed to the vehicle speed to thereby regulate the vehicle speed. & para. [0037]: If the accelerator displacement is equal to or more than the highest threshold value, the judge unit 6989 selects the selected acceleration. As a result, the judge unit 6989 outputs the obtained acceleration as a target acceleration 6040.); and 
in response to determining that the accelerator pedal has returned to the released state, selectively activating the setpoint and storing a current speed of the vehicle as a setpoint speed (see at least Tanimichi, para. [0013]: If the radar 1030 is not sensing the target car, a set speed is determined according to displacement of an accelerator pedal 1090 and the vehicle speed sensed by the speed sensor 1050 to equalize the set speed to the vehicle speed to thereby regulate the vehicle speed.);  and 
while the setpoint is activated, controlling the vehicle to remain at the setpoint speed (see at least Tanimichi, para. [0013]: If the radar 1030 is not sensing the target car, a set speed is determined according to displacement of an accelerator pedal 1090 and the vehicle speed sensed by the speed sensor 1050 to equalize the set speed to the vehicle speed to thereby regulate the vehicle speed.). 

As per claim 3 Tanimichi discloses
wherein controlling the vehicle to remain at the setpoint speed includes outputting an adjusted accelerator pedal position based on a difference between the setpoint speed and the current speed of the vehicle (see at least Tanimichi, para. [0013]: If the radar 1030 is not sensing the target car, a set speed is determined according to displacement of an accelerator pedal 1090 and the vehicle speed sensed by the speed sensor 1050 to equalize the set speed to the vehicle speed to thereby regulate the vehicle speed. & para. [0037]: According to the determination, the judge unit 6080 changes over an acceleration change-over Switch 6090. Specifically, if the accelerator displacement is less than the predetermined lowest threshold value, the judge unit 6989 selects the lower one of the Selected acceleration and the control acceleration. If the accelerator displacement is within the range from a lowest threshold value to a highest threshold value, the judge unit 6989 selects the control acceleration. If the accelerator displacement is equal to or more than the highest threshold value, the judge unit 6989 selects the selected acceleration. As a result, the judge unit 6989 outputs the obtained acceleration as a target acceleration 6040.).

As per claim 5 Tanimichi discloses
wherein the maximum value is a most recent local maximum value of the position of the accelerator pedal (see at least Tanimichi, para. [0013]: If the radar 1030 is not sensing the target car, a set speed is determined according to displacement of an accelerator pedal 1090 and the vehicle speed sensed by the speed sensor 1050 to equalize the set speed to the vehicle speed to thereby regulate the vehicle speed. & para. [0037]: If the accelerator displacement is equal to or more than the highest threshold value, the judge unit 6989 selects the selected acceleration. As a result, the judge unit 6989 outputs the obtained acceleration as a target acceleration 6040.). 

As per claim 12 Tanimichi discloses
further comprising: deactivating the setpoint in response to determining that the accelerator pedal is not in the released state (see at least Tanimichi, para. [0027]: An accelerator displacement judge unit 3060 then determine according to the accelerator displacement from the accelerator 1090 whether or not the accelerator is being pushed.),
wherein controlling the vehicle to remain at the setpoint speed is only performed while the setpoint is activated (see at least Tanimichi, para. [0032]: When a set speed keeping unit 5030 senses an edge from an off State to an on State of the Set Speed fixing Switch 1080, the map set speed 5020 is kept unchanged, and the set speed is outputted as the driver set speed 5040.). 

As per claim 13 Tanimichi discloses
wherein:
the vehicle includes a sensor configured to sense an object located along a travel path of the vehicle (see at least Tanimichi, para. [0013]: When the system 1040 is in operation, if a radar 1030 is sensing a target car running before the pertinent car,); and 
the method further comprises: 
receiving information indicating a distance from the vehicle to the object (see at least Tanimichi, para. [0017]: A target following distance determining unit 2010 calculates a target following distance according to a relative Velocity or Speed and a distance between cars inputted from the radar 1030 and the vehicle speed inputted from the vehicle speed sensor 1050.); 
deactivating the setpoint in response to determining that the distance is less than a minimum distance (see at least Tanimichi, para. [0013]: When the system 1040 is in operation, if a radar 1030 is sensing a target car running before the pertinent car, a brake 1010 and a throttle valve or throttle 1020 are controlled to regulate the vehicle Speed and keep the following distance between the car and the target car constant according to a distance therebetween sensed by the radar 1030 and the vehicle speed sensed by a vehicle speed sensor 1050.); 
determining the minimum distance based on the current speed of the vehicle (see at least Tanimichi, para. [0017]: A target following distance determining unit 2010 calculates a target following distance according to a relative Velocity or Speed and a distance between cars inputted from the radar 1030 and the vehicle speed inputted from the vehicle speed sensor 1050.); 
in response to the distance crossing the minimum distance in an increasing direction, selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed (see at least Tanimichi, para. [0013]: When the system 1040 is in operation, if a radar 1030 is sensing a target car running before the pertinent car, a brake 1010 and a throttle valve or throttle 1020 are controlled to regulate the vehicle speed and keep the following distance between the car and the target car constant according to a distance therebetween sensed by the radar 1030 and the vehicle speed sensed by a vehicle speed sensor 1050.); 
receiving information indicating a relative speed difference between the vehicle and the object (see at least Tanimichi, para. [0017]: A target following distance determining unit 2010 calculates a target following distance according to a relative velocity or speed and a distance between cars inputted from the radar 1030 and the vehicle speed inputted from the vehicle speed sensor 1050.);
deactivating the setpoint in response to determining that the relative speed difference is greater than a threshold (see at least Tanimichi, para. [0017]: A target following distance determining unit 2010 calculates a target following distance according to a relative velocity or speed and a distance between cars inputted from the radar 1030 and the vehicle speed inputted from the vehicle speed sensor 1050.) & para. [0019]: When the radar 1030 is sensing the target car, an acceleration controller 2040 calculates target acceleration according to the following Speed and the vehicle Speed. When the radar 1030 is not sensing the target car, the acceleration controller 2040 calculates the target acceleration according to the driver Set Speed and the vehicle Speed.); and 
in response to the relative speed difference crossing the threshold in a decreasing direction, selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed (see at least Tanimichi, para. [0013]: When the system 1040 is in operation, if a radar 1030 is sensing a target car running before the pertinent car, a brake 1010 and a throttle valve or throttle 1020 are controlled to regulate the vehicle speed and keep the following distance between the car and the target car constant according to a distance therebetween sensed by the radar 1030 and the vehicle speed sensed by a vehicle speed sensor 1050.).

As per claim 18 Tanimichi discloses
wherein: 
the vehicle includes a sensor configured to determine a relative speed difference between the vehicle and an object located along a travel path of the vehicle (see at least Tanimichi, para. [0017]: A target following distance determining unit 2010 calculates a target following distance according to a relative velocity or speed and a distance between cars inputted from the radar 1030 and the vehicle speed inputted from the vehicle speed sensor 1050.); and 
the method further comprises: 
receiving information indicating the relative speed difference (see at least Tanimichi, para. [0017]: A target following distance determining unit 2010 calculates a target following distance according to a relative velocity or speed and a distance between cars inputted from the radar 1030 and the vehicle speed inputted from the vehicle speed sensor 1050.); 
deactivating the setpoint in response to determining that the relative speed difference is greater than a threshold (see at least Tanimichi, para. [0017]: A target following distance determining unit 2010 calculates a target following distance according to a relative velocity or speed and a distance between cars inputted from the radar 1030 and the vehicle speed inputted from the vehicle speed sensor 1050.) & para. [0019]: When the radar 1030 is sensing the target car, an acceleration controller 2040 calculates target acceleration according to the following Speed and the vehicle Speed. When the radar 1030 is not sensing the target car, the acceleration controller 2040 calculates the target acceleration according to the driver Set Speed and the vehicle Speed.); and 
determining the threshold based on the current speed of the vehicle (see at least Tanimichi, para. [0013]: When the system 1040 is in operation, if a radar 1030 is sensing a target car running before the pertinent car, a brake 1010 and a throttle valve or throttle 1020 are controlled to regulate the vehicle Speed and keep the following distance between the car and the target car constant according to a distance therebetween sensed by the radar 1030 and the vehicle speed sensed by a vehicle speed sensor 1050.). 

As per claim 20 Tanimichi discloses
further comprising: 
in response to the relative speed difference crossing the threshold in a decreasing direction, selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed (see at least Tanimichi, para. [0013]: When the system 1040 is in operation, if a radar 1030 is sensing a target car running before the pertinent car, a brake 1010 and a throttle valve or throttle 1020 are controlled to regulate the vehicle Speed and keep the following distance between the car and the target car constant according to a distance therebetween sensed by the radar 1030 and the vehicle speed sensed by a vehicle speed sensor 1050. & para. [0024]: When the following distance is less than a predetermined value, an alarm unit 1111 gives the alarm to the driver.); 
receiving information indicating a distance from the vehicle to the object (see at least Tanimichi, para. [0017]: A target following distance determining unit 2010 calculates a target following distance according to a relative velocity or speed and a distance between cars inputted from the radar 1030 and the vehicle speed inputted from the vehicle speed sensor 1050.); 
deactivating the setpoint in response to determining that the distance is less than a minimum distance (see at least Tanimichi, para. [0013]: When the system 1040 is in operation, if a radar 1030 is sensing a target car running before the pertinent car, a brake 1010 and a throttle valve or throttle 1020 are controlled to regulate the vehicle Speed and keep the following distance between the car and the target car constant according to a distance therebetween sensed by the radar 1030 and the vehicle speed sensed by a vehicle speed sensor 1050.); and 
in response to the distance crossing the minimum distance in an increasing direction, selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed (see at least Tanimichi, para. [0013]: When the system 1040 is in operation, if a radar 1030 is sensing a target car running before the pertinent car, a brake 1010 and a throttle valve or throttle 1020 are controlled to regulate the vehicle speed and keep the following distance between the car and the target car constant according to a distance therebetween sensed by the radar 1030 and the vehicle speed sensed by a vehicle speed sensor 1050.).

As per claim 32 Tanimichi discloses
further comprising: preventing activation of the setpoint in response to driver actuation of a first button (see at least Tanimichi, para. [0013]: An adaptive cruise control system 1040 of FIG. 1 operates when a main Switch 1110 is on.), 
wherein the first button is a toggle button that alternately selects first and second states (see at least Tanimichi, para. [0013]: An adaptive cruise control system 1040 of FIG. 1 operates when a main Switch 1110 is on. & para. [0021]: When the main switch 1110 is off, a throttle opening controller 2060 calculates throttle opening using the accelerator pedal displacement from the accelerator 1090. When the main Switch 1110 is on, the throttle opening controller 2060 calculates throttle opening using the torque.), 
wherein activation of the setpoint is prevented only in the first state (see at least Tanimichi, para. [0013]: An adaptive cruise control system 1040 of FIG. 1 operates when a main Switch 1110 is on.), and 
wherein activation and deactivation of the setpoint are performed independently of any buttons other than the first button (see at least Tanimichi, Fig. 1 & para. [0013]: An adaptive cruise control system 1040 of FIG. 1 operates when a main Switch 1110 is on.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimichi, in view of US 2012/0296540A1 (“Matsushita”).
As per claim 7 Tanimichi discloses
further comprising, in response to determining that the accelerator pedal has returned to the released state (see at least Tanimichi, para. [0013]: If the radar 1030 is not sensing the target car, a set speed is determined according to displacement of an accelerator pedal 1090 and the vehicle speed sensed by the speed sensor 1050 to equalize the set speed to the vehicle speed to thereby regulate the vehicle speed.):
activating the setpoint and storing the current speed of the vehicle as the setpoint speed (see at least Tanimichi, para. [0013]: If the radar 1030 is not sensing the target car, a set speed is determined according to displacement of an accelerator pedal 1090 and the vehicle speed sensed by the speed sensor 1050 to equalize the set speed to the vehicle speed to thereby regulate the vehicle speed. & para. [0037]: According to the determination, the judge unit 6080 changes over an acceleration change-over Switch 6090. Specifically, if the accelerator displacement is less than the predetermined lowest threshold value, the judge unit 6989 selects the lower one of the Selected acceleration and the control acceleration. If the accelerator displacement is within the range from a lowest threshold value to a highest threshold value, the judge unit 6989 selects the control acceleration. If the accelerator displacement is equal to or more than the highest threshold value, the judge unit 6989 selects the selected acceleration. As a result, the judge unit 6989 outputs the obtained acceleration as a target acceleration 6040.). 
Tanimichi does not explicitly disclose
in response to determining that the accelerator pedal has returned to the released state: selectively determining a rate of release of the accelerator pedal; and 
the rate of release being less than a threshold.
Matsushita teaches
in response to determining that the accelerator pedal has returned to the released state (see at least Matsushita, para. [0069]: In addition, when the operation determination unit 124 determines that the operating speed of the accelerator pedal 10, detected by the operating speed detecting unit 121, is lower than the threshold th1 set by the threshold setting unit 123 (negative determination in step S102), the control unit 125 generates driving force with normal operation control (step S104). That is, because the peak operating speed of the accelerator pedal 10, detected by the operating speed detecting unit 121, is lower than the quick operation determination threshold th1 set by the threshold setting unit 123 in accordance with the stroke amount of the accelerator pedal 10, set by the operation information detecting unit 122, the operation determination unit 124 determines that the driver has neither quickly depressed the accelerator pedal 10 nor quickly released the accelerator pedal 10, and then sets the value of the operation determination flag at 0. ): 
selectively determining a rate of release of the accelerator pedal (see at least Matsushita, para. [0069]: That is, because the peak operating speed of the accelerator pedal 10, detected by the operating speed detecting unit 121, is lower than the quick operation determination threshold th1 set by the threshold setting unit 123 in accordance with the stroke amount of the accelerator pedal 10, set by the operation information detecting unit 122,); and 
in response to the rate of release being less than a threshold (see at least Matsushita, para. [0069]: In addition, when the operation determination unit 124 determines that the operating speed of the accelerator pedal 10, detected by the operating speed detecting unit 121, is lower than the threshold th1 set by the threshold setting unit 123 (negative determination in step S102), the control unit 125 generates driving force with normal operation control (step S104). ), 
activating the operation determination flag and sets the rate of change of power to the normal rate of change of driving force (see at least Matsushita, para. [0069]: In addition, when the operation determination unit 124 determines that the operating speed of the accelerator pedal 10, detected by the operating speed detecting unit 121, is lower than the threshold th1 set by the threshold setting unit 123 (negative determination in step S102), the control unit 125 generates driving force with normal operation control (step S104). That is, because the peak operating speed of the accelerator pedal 10, detected by the operating speed detecting unit 121, is lower than the quick operation determination threshold th1 set by the threshold setting unit 123 in accordance with the stroke amount of the accelerator pedal 10, set by the operation information detecting unit 122, the operation determination unit 124 determines that the driver has neither quickly depressed the accelerator pedal 10 nor quickly released the accelerator pedal 10, and then sets the value of the operation determination flag at 0.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of in response to determining that the accelerator pedal has returned to the released state: selectively determining a rate of release of the accelerator pedal; and in response to the rate of release being less than a threshold, activating the operation determination flag and sets the rate of change of power to the normal rate of change of driving force of Matsushita in order to reflect a driver's intention on running of the vehicle when the driver has operated the accelerator pedal (see at least Matsushita, para. [0007]).

As per claim 8 Tanimichi discloses
further comprising: 
in response to the displacement being greater than the threshold, selectively activating the setpoint and maintaining the setpoint speed without modification (see at least Tanimichi, para. [0013]: If the radar 1030 is not sensing the target car, a set speed is determined according to displacement of an accelerator pedal 1090 and the vehicle speed sensed by the speed sensor 1050 to equalize the set speed to the vehicle speed to thereby regulate the vehicle speed. & para. [0037]: If the accelerator displacement is equal to or more than the highest threshold value, the judge unit 6989 selects the selected acceleration. As a result, the judge unit 6989 outputs the obtained acceleration as a target acceleration 6040.); 
initializing the setpoint speed to an initial value following power-on of the vehicle (see at least Tanimichi, para. [0018]: A set speed determining unit 2020 calculates a driver Set Speed using the displacement of the accelerator pedal 1090. However, when the set speed fixing switch 1080 is turned on, the set speed determining unit 2020 fixes the set speed to a driver set speed determined when the switch 1080 is turned on.); and 
in response to displacement being greater than the threshold (see at least Tanimichi, para. [0037]: If the accelerator displacement is equal to or more than the highest threshold value, the judge unit 6989 selects the selected acceleration. As a result, the judge unit 6989 outputs the obtained acceleration as a target acceleration 6040.): 
in response to the setpoint speed being the initial value, activating the setpoint and storing the current speed of the vehicle as the setpoint speed (see at least Tanimichi, para. [0037]: If the accelerator displacement is within the range from a lowest threshold value to a highest threshold value, the judge unit 6989 selects the control acceleration.); and 
in response to the setpoint speed being different than the initial value, activating the setpoint and maintaining the setpoint speed without modification (see at least Tanimichi, para. [0037]: If the accelerator displacement is equal to or more than the highest threshold value, the judge unit 6989 selects the selected acceleration. As a result, the judge unit 6989 outputs the obtained acceleration as a target acceleration 6040.).
Tanimichi does not explicitly disclose
the rate of release being greater than the threshold.
Matsushita teaches
in response to the rate of release being greater than the threshold (see at least Matsushita, para. [0068]: When it is determined that the operating speed of the accelerator pedal ok sounds good 10, detected by the operating speed detecting unit 121, is higher than or equal to the threshold th1 set by the threshold setting unit 123 through determination made by the operation determination unit 124 (affirmative determination in step S102), the control unit 125 generates driving force with quick operation control (step S103). That is, when the operating speed of the accelerator pedal 10, detected by the operating speed detecting unit 121, is higher than or equal to the threshold th1 set by the threshold setting unit 123, the operation determination unit 124 determines that the driver has quickly depressed or quickly released the accelerator pedal 10 and then sets the operation determination flag at 1.), 
generate driving force with quick operation control (see at least Matsushita, para. [0068]: hen, the control unit 125, for example, increases the rate of change of power generated by the power source 20a as compared with the normal rate of change that is the rate of change of power generated by the power source 20a during normal times on the basis of the value, that is, 1, of the operation determination flag. By so doing, for example, when the operation determination unit 124 determines that the driver has quickly depressed the accelerator pedal 10, the control unit 125 increases a target output value set in correspondence with the accelerator operation amount detected by the accelerator operation amount detecting unit 120 with respect to a target output value during normal operation, set in correspondence with the detected accelerator operation amount. Note that the target output value here is an output value of the vehicle, required by the driver, and is, for example, a target acceleration, a target torque, a target driving force, or the like. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of in response to the rate of release being greater than the threshold, generate driving force with quick operation control of Matsushita in order to reflect a driver's intention on running of the vehicle when the driver has operated the accelerator pedal (see at least Matsushita, para. [0007]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimichi, in view of Matsushita, in view of US 2007/0255481A1 (“Egawa”).
As per claim 10 Tanimichi discloses
wherein the maximum value is a most recent local maximum value of the position of the accelerator pedal (see at least Tanimichi, para. [0013]: If the radar 1030 is not sensing the target car, a set speed is determined according to displacement of an accelerator pedal 1090 and the vehicle speed sensed by the speed sensor 1050 to equalize the set speed to the vehicle speed to thereby regulate the vehicle speed. & para. [0037]: If the accelerator displacement is equal to or more than the highest threshold value, the judge unit 6989 selects the selected acceleration. As a result, the judge unit 6989 outputs the obtained acceleration as a target acceleration 6040.); 
Tanimichi does not explicitly disclose
determining the rate of release of the accelerator pedal comprises: determining a time at which the accelerator pedal reaches a first position, wherein the first position is a predetermined percentage of the maximum value; and calculating the rate of release based on a difference between the time at which the accelerator pedal reached the first position and a time at which the accelerator pedal reached the released state. 
Egawa teaches
wherein the maximum value is a most recent local maximum value of the position of the accelerator pedal (see at least Egawa, para. [0105]: The drive force control flag Ft is set to 1 and the relationship between the accelerator position and the drive force is changed so that the accelerator pedal 81 is depressed to a certain degree.); and 
determining the rate of release of the accelerator pedal comprises: determining a time at which the accelerator pedal reaches a first position (see at least Egawa, para. [0105]: With a headway maintenance assist system thus configured, the relationship between the accelerator position and the drive force is modified as described above so that the accelerator pedal 81 is depressed to a certain degree, and when the accelerator pedal 81 is thereafter returned, the drive force changes in the manner shown in FIG. 12, for example. The drive force control flag Ft is set to 1 and the relationship between the accelerator position and the drive force is changed so that the accelerator pedal 81 is depressed to a certain degree. The drive force is then set to 0 when the accelerator pedal 81 is returned at time Tt1 and the current accelerator position Acc is set to 0.), 
wherein the first position is a predetermined percentage of the maximum value (see at least Egawa, para. [0133]: The prescribed accelerator pedal position at can be a constant value such as a position of 25%f, and can be a value that corresponds to the headway distance L, the relative speed Vr, or another parameter.); and 
calculating the rate of release based on a difference between the time at which the accelerator pedal reached the first position and a time at which the accelerator pedal reached the released state (see at least Egawa, para. [0122-0123]: The target drive force .tau.*ta is reduced (torque down) to .tau.*tb by modifying the map showing the relationship between the accelerator pedal position Acc and the drive force, but the rate of change (the rate at which the target drive force is changed) at that time can also be modified in accordance with the vehicle speed, the degree of approach (relative speed and headway distance), and other factors, as shown in FIG. 16. Specifically, when the vehicle speed is low, the rate of change of the target drive force is preferably increased in the case that the degree of approach is considerable (the headway distance is low and the relative speed is high in the direction of approach).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of wherein the maximum value is a most recent local maximum value of the position of the accelerator pedal; and determining the rate of release of the accelerator pedal comprises: determining a time at which the accelerator pedal reaches a first position, wherein the first position is a predetermined percentage of the maximum value; and calculating the rate of release based on a difference between the time at which the accelerator pedal reached the first position and a time at which the accelerator pedal reached the released state of Egawa in order to establish an accelerator pedal position that allows the driver to more readily feel the reaction force of the accelerator pedal (see at least Egawa, para. [0109]).

Claim(s) 23, 27, & 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimichi, in view of CN202278983U (“Yu”).
As per claim 23 Tanimichi does not explicitly disclose
wherein: 
the vehicle has a manual transmission and a clutch pedal; and the method further comprises: determining whether the clutch pedal is one of depressed and released; deactivating the setpoint in response to determining that the clutch pedal is depressed; and selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed in response to concurrent detection of: (i) a transition of the clutch pedal from depressed to released, (ii) the manual transmission being in a forward gear, (iii) the brake pedal being released, and (iv) the accelerator pedal being in the released state. 
Yu teaches
wherein: 
the vehicle has a manual transmission and a clutch pedal (see at least Yu, para. [0043]: When the technical solution of the present invention is applied to a manual transmission vehicle, the cable 303 can pass through the suspension ring on the free end of the rack 302 and be fixed on the clutch pedal 10 of the automobile.); and 
the method further comprises: 
determining whether the clutch pedal is one of depressed and released (see at least Yu, para. [0043]: When the driver depresses the clutch pedal 10 to shift gears, the one-way clutch 2 is also rotatable in the locking direction, and the cruise control is temporarily released.); 
deactivating the setpoint in response to determining that the clutch pedal is depressed (see at least Yu, para. [0043]: When the driver depresses the clutch pedal 10 to shift gears, the one-way clutch 2 is also rotatable in the locking direction, and the cruise control is temporarily released.); and 
selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed in response to concurrent detection of: (i) a transition of the clutch pedal from depressed to released, (ii) the manual transmission being in a forward gear, (iii) the brake pedal being released, and (iv) the accelerator pedal being in the released state (see at least Yu, para. [0040]: When the driver needs to perform a constant speed operation, for example, when the unlocking pin 304 is not in the retracted state, the unlocking pin 304 should be pushed into the locking pin body 305 with feet or other tools and locked by the unlocking button 306 . 283 When the unlocking pin 304 is retracted, the pull cable 303 is pulled to make the rack 302 mesh with the gear 301, and the fixed ring of the one-way clutch 2 is locked. 285 At this time, when the driver steps on the accelerator pedal 8 of the automobile, the movable ring of the oneway clutch 2 is driven to rotate by the second connecting rod 403, the sliding pair 402 and the first connecting rod 401, which is no different from normal acceleration. 288 When the driver releases the accelerator pedal 8 of the vehicle, due to the one-way action of the one-way clutch 2, the accelerator pedal 8 of the vehicle is clamped by the cruise control device, and the vehicle runs at a fixed speed, automatically realizing the cruise control function.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of the vehicle has a manual transmission and a clutch pedal; and the method further comprises: determining whether the clutch pedal is one of depressed and released; deactivating the setpoint in response to determining that the clutch pedal is depressed; and selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed in response to concurrent detection of: (i) a transition of the clutch pedal from depressed to released, (ii) the manual transmission being in a forward gear, (iii) the brake pedal being released, and (iv) the accelerator pedal being in the released state of Yu in order to conveniently control and cancel the cruise control function, and is easy to install (see at least Yu, para. [0009]).

As per claim 27 Tanimichi does not explicitly disclose
wherein: the vehicle has a transmission; and the method further comprises selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed in response to concurrent detection of: (i) a transition of the brake pedal from depressed to released, (ii) the transmission being in a forward gear, and (iii) the accelerator pedal being in the released state.
Yu teaches
wherein: the vehicle has a transmission (see at least Yu, para. [0043]: When the technical solution of the present invention is applied to a manual transmission vehicle, the cable 303 can pass through the suspension ring on the free end of the rack 302 and be fixed on the clutch pedal 10 of the automobile.); and 
the method further comprises selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed in response to concurrent detection of: (i) a transition of the brake pedal from depressed to released, (ii) the transmission being in a forward gear, and (iii) the accelerator pedal being in the released state (see at least Yu, para. [0040]: When the driver needs to perform a constant speed operation, for example, when the unlocking pin 304 is not in the retracted state, the unlocking pin 304 should be pushed into the locking pin body 305 with feet or other tools and locked by the unlocking button 306 . 283 When the unlocking pin 304 is retracted, the pull cable 303 is pulled to make the rack 302 mesh with the gear 301, and the fixed ring of the one-way clutch 2 is locked. 285 At this time, when the driver steps on the accelerator pedal 8 of the automobile, the movable ring of the oneway clutch 2 is driven to rotate by the second connecting rod 403, the sliding pair 402 and the first connecting rod 401, which is no different from normal acceleration. 288 When the driver releases the accelerator pedal 8 of the vehicle, due to the one-way action of the one-way clutch 2, the accelerator pedal 8 of the vehicle is clamped by the cruise control device, and the vehicle runs at a fixed speed, automatically realizing the cruise control function.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of wherein: the vehicle has a transmission; and the method further comprises selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed in response to concurrent detection of: (i) a transition of the brake pedal from depressed to released, (ii) the transmission being in a forward gear, and (iii) the accelerator pedal being in the released state of Yu in order to conveniently control and cancel the cruise control function, and is easy to install (see at least Yu, para. [0009]).

As per claim 36 Tanimichi does not explicitly disclose
wherein: the vehicle includes a manual transmission, a shift lever, and a clutch pedal; and activation and deactivation of the setpoint are performed independently of any driver inputs other than the accelerator pedal, the brake pedal, the clutch pedal, the shift lever, and the first button.
Yu teaches
wherein: the vehicle includes a manual transmission (see at least Yu, para. [0010]: The fixed-speed cruise device is applied to a manual transmission vehicle.), 
a shift lever (see at least Yu, para. [0026]: Among them, the bracket 1, the one-way clutch 2), and 
a clutch pedal (see at least Yu, para. [0026]: the clutch pedal 10.); and 
activation and deactivation of the setpoint are performed independently of any driver inputs other than the accelerator pedal, the brake pedal, the clutch pedal, the shift lever, and the first button (see at least Yu, para. [0040]: When the driver needs to perform a constant speed operation, for example, when the unlocking pin 304 is not in the retracted state, the unlocking pin 304 should be pushed into the locking pin body 305 with feet or other tools and locked by the unlocking button 306 .).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of wherein: the vehicle includes a manual transmission, a shift lever, and a clutch pedal; and activation and deactivation of the setpoint are performed independently of any driver inputs other than the accelerator pedal, the brake pedal, the clutch pedal, the shift lever, and the first button of Yu in order to conveniently control and cancel the cruise control function, and is easy to install (see at least Yu, para. [0009]).

Claim(s) 28 & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimichi, in view of US 6202780B1 (“Tanaka”).
As per claim 28 Tanimichi does not explicitly disclose
wherein: the vehicle has an automatic transmission, and the method further comprises deactivating the setpoint in response to the automatic transmission being in a non-forward gear. 
Tanaka teaches
wherein: the vehicle has an automatic transmission, and the method further comprises deactivating the setpoint in response to the automatic transmission being in a non-forward gear (see at least Tanaka, col. 16 lines 61-67: It is also possible to easily practice the present invention when the cruise control system is used with an automatic transmission equipped with a shift lever that is placed in a selected one of P (Park) position, R (reverse) position, N (Neutral) position, D (Drive) position, 2 (Second) position, and L (Low) position. In this case, the cruise control system is constructed such that its operation is canceled or stopped when the shift lever is manually operated from the D position to the 2 (Second) position or L position during constant-speed cruise control by the cruise control system.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of wherein: the vehicle has an automatic transmission, and the method further comprises deactivating the setpoint in response to the automatic transmission being in a non-forward gear of Tanaka in order to shift down the transmission so that the vehicle Speed is reduced due to an effect of an engine brake (see at least Tanaka, col. lines 40-42).

As per claim 35 Tanimichi does not explicitly disclose
wherein: the vehicle includes an automatic transmission and a transmission interface device; and activation and deactivation of the setpoint are performed independently of any driver inputs other than the accelerator pedal, the brake pedal, the transmission interface device, and the first button. 
Tanaka teaches
wherein: the vehicle includes an automatic transmission and a transmission interface device; and activation and deactivation of the setpoint are performed independently of any driver inputs other than the accelerator pedal, the brake pedal, the transmission interface device, and the first button (see at least Tanaka, col. 4 lines 3-14: To the electronic governor control unit 12, there are connected a vehicle speed sensor (actual vehicle speed detecting means) 21 for detecting the actual vehicle speed of the motor vehicle, an accelerator pedal position Sensor 24 attached to an accelerator pedal 7, for detecting the amount of depression of the accelerator pedal 7, an engine Speed Sensor 23 for detecting a Signal indicative of the Speed of rotation of the output shaft of the engine 1. The electronic governor 1A, exhaust brake unit 9A, and the Semi-automatic T/M control unit 11 are also connected to the electronic governor control unit 12. col. 5 lines 14-21: The cruise control set Switch 5 functions to initiate or establish constant-speed cruise control. Namely, the cruise control is initiated when the set Switch 5 is turned on, and the constant speed (target vehicle speed) at which the vehicle is Supposed to run under cruise control is Set to the vehicle speed at which the vehicle is running when the Switch 5 is turned on. col. 11 lines 41-45: The constant-Speed cruise control performed by the constant-speed cruise control means 101 is canceled when the cruise control set Switch 5 is turned off, and when the driver steps on the footbrake or a brake pedal (not illustrated), for example. col. 16 lines 61-67: It is also possible to easily practice the present invention when the cruise control system is used with an automatic transmission equipped with a shift lever that is placed in a selected one of P (Park) position, R (reverse) position, N (Neutral) position, D (Drive) position, 2 (Second) position, and L (Low) position. In this case, the cruise control system is constructed such that its operation is canceled or stopped when the shift lever is manually operated from the D position to the 2 (Second) position or L position during constant-speed cruise control by the cruise control system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of wherein: the vehicle includes an automatic transmission and a transmission interface device; and activation and deactivation of the setpoint are performed independently of any driver inputs other than the accelerator pedal, the brake pedal, the transmission interface device, and the first button of Tanaka in order to shift down the transmission so that the vehicle Speed is reduced due to an effect of an engine brake (see at least Tanaka, col. lines 40-42).

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimichi, in view of Tanaka in view of US 2010/0280728A1 (“Labuhn 728’”).
As per claim 29 Tanimichi does not explicitly disclose
further comprising selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed in response to concurrent detection of: (i) the automatic transmission being switched into a forward gear, (ii) the accelerator pedal being released, and (iii) the brake pedal being released. 
Labuhn 728’ teaches
further comprising selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed in response to concurrent detection of: (i) the automatic transmission being switched into a forward gear, (ii) the accelerator pedal being released, and (iii) the brake pedal being released (see at least Labuhn 728’, Fig. 4 & para. [0043]: Conversely, if it is determined in step 310 that the vehicle is not stopped, then disengagement conditions are checked (320), preferably by the adaptive cruise computer 20 of FIG. 1, to help make sure that FSRA should remain engaged. & para. [0047]: Conversely, if it is determined in step 320 that no disengagement condition is satisfied, then the logic proceeds instead to step 360, in which the resuming from stop flag is cleared, as the vehicle is not stopped. Then, during step 370, the desired speed is determined. In a preferred embodiment, the desired speed comprises either (i) the driver selected speed, if there is no vehicle ahead, or (ii) the speed needed (at least at this point) to get to the desired following distance or to stop behind the vehicle ahead once it has stopped. Next, during step 380, the appropriate commands are sent to the powertrain and brake controllers to get to the desired speed before proceeding to step 120 to wait for the next update time.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of further comprising selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed in response to concurrent detection of: (i) the automatic transmission being switched into a forward gear, (ii) the accelerator pedal being released, and (iii) the brake pedal being released of Labuhn 728’ in order to help ensure that failure modes are not inadvertently interpreted as valid driver actions leading to release of FSRA from a stop (see at least Labuhn, para. [0005]).

As per claim 30 Tanimichi does not explicitly disclose
wherein: the automatic transmission has a manual control mode and an automatic control mode; the method further comprises deactivating the setpoint in response to the automatic transmission being in the manual control mode; and the method further comprises selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed in response to concurrent detection of: (i) the automatic transmission being switched from the manual control mode to the automatic control mode, (ii) the accelerator pedal being released, and (iii) the brake pedal being released.
Labuhn 728’ teaches
wherein: 
the automatic transmission has a manual control mode and an automatic control mode (see at least Labuhn 728’: para. [0067-0068]: In a preferred embodiment, the driver actions being checked for at step 640 include accelerator pedal apply and transmission shifted to park. If any of these actions is detected, the driver is considered to have taken control so FSRA can release its control....If a driver action is detected during step 640, the logic then proceeds to step 660 to release the FSRA control or, in other words, to ramp out automatic braking. Next, the FSRA Active flag and the Disengage flag are cleared (step 670), after which the logic returns to step 120 to wait for the next periodic update of the algorithm.); 
the method further comprises deactivating the setpoint in response to the automatic transmission being in the manual control mode (see at least Labuhn 728’: para. [0067-0068]: In a preferred embodiment, the driver actions being checked for at step 640 include accelerator pedal apply and transmission shifted to park. If any of these actions is detected, the driver is considered to have taken control so FSRA can release its control....If a driver action is detected during step 640, the logic then proceeds to step 660 to release the FSRA control or, in other words, to ramp out automatic braking. Next, the FSRA Active flag and the Disengage flag are cleared (step 670), after which the logic retruns to step 120 to wait for the next periodic update of the algorithm.); and 
the method further comprises selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed in response to concurrent detection of: (i) the automatic transmission being switched from the manual control mode to the automatic control mode (see at Labuhn 728’, para. [0025-0027]: Conversely, if it is determined in step 145 that the Disengage flag is not set, then the process proceeds instead to step 200. During step 200, the FSRA is potentially activated. An exemplary embodiment of this step 200 is depicted in FIG. 3, and will be described in greater detail below in connection therewith.. If it is determined in step 150 that the cruise switch is on, then the process proceeds to step 300.), 
(ii) the accelerator pedal being released, and (iii) the brake pedal being released (see at least Labuhn 728’, para. [0047]: Conversely, if it is determined in step 320 that no disengagement condition is satisfied, then the logic proceeds instead to step 360, in which the resuming from stop flag is cleared, as the vehicle is not stopped. Then, during step 370, the desired speed is determined. In a preferred embodiment, the desired speed comprises either (i) the driver selected speed, if there is no vehicle ahead, or (ii) the speed needed (at least at this point) to get to the desired following distance or to stop behind the vehicle ahead once it has stopped. Next, during step 380, the appropriate commands are sent to the powertrain and brake controllers to get to the desired speed before proceeding to step 120 to wait for the next update time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of wherein: the automatic transmission has a manual control mode and an automatic control mode; the method further comprises deactivating the setpoint in response to the automatic transmission being in the manual control mode; and the method further comprises selectively activating the setpoint and storing the current speed of the vehicle as the setpoint speed in response to concurrent detection of: (i) the automatic transmission being switched from the manual control mode to the automatic control mode, (ii) the accelerator pedal being released, and (iii) the brake pedal being released of Labuhn 728’ in order to help ensure that failure modes are not inadvertently interpreted as valid driver actions leading to release of FSRA from a stop (see at least Labuhn `728, para. [0005]).

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimichi, in view of US 2009/0138168A1 (“Labuhn 168’”), in view of US 2018/0362080A1 (“Shimizu”).
As per claim 40 Tanimichi does not explicitly disclose
wherein: 
the vehicle further includes a steering wheel; the method further comprises: while the setpoint is activated, monitoring a position of the steering wheel; and 
in response to determining that a rate of change in position of the steering wheel exceeds a predetermined threshold, deactivating the setpoint; and 
monitoring the position of the steering wheel includes maintaining a moving average of angular velocity of the steering wheel. 
Labuhn 168’ teaches
wherein: 
the vehicle further includes a steering wheel (see at least Labuhn 168’, para. [0026]: In step 202, the method determines a steering wheel threshold that can be used to identify certain inappropriate low speed environments, such as parking lots.); 
the method further comprises: 
while the setpoint is activated (see at least Labuhn 168’, para. [0025]: With reference to FIG. 3, there is shown a flowchart that shows an embodiment of step 108 in greater detail. In a first step 200, the speed input gathered in step 106 is used to determine if the current vehicle speed is less than a low speed threshold; for instance 25 mph. If the vehicle is operating at a speed greater than the low speed threshold, then the vehicle is not operating in a low speed environment—appropriate, inappropriate, or otherwise.), 
monitoring a position of the steering wheel (see at least Labuhn 168’, para. [0026]: In step 202, the method determines a steering wheel threshold that can be used to identify certain inappropriate low speed environments, such as parking lots. Because tight turning radiuses are often encountered in certain low speed settings like parking lots and parking structures, the present method can determine a steering wheel threshold for subsequent comparison and use.); and 
in response to determining that a rate of change in position of the steering wheel exceeds a predetermined threshold (see at least Labuhn 168’, para. [0027]: In step 204, the method then compares the steering input gathered in step 106 to the steering wheel threshold derived in step 202. If the steering wheel position sensed by steering wheel sensor 28 is not greater than the steering wheel threshold, then step 206 is performed to see if there are any other conditions indicative of a parking lot or other inappropriate low speed environment.), 
deactivating the setpoint (see at least Labuhn 168’, para. [0028]: If, on the other hand, either step 204 or step 206 detects conditions indicative of an inappropriate low speed environment, then step 208 can make changes to one or more pieces of electronically stored data. For instance, step 208 can set, modify, increment, or otherwise change one or more of the flags, variables, counters, settings and/or other parameters used by the present method. According to one embodiment, the Inappropriate Environment flag—which was previously initialized in step 102 is set to 1, indicating that an inappropriate low speed environment has been detected, and the Driver Speed variable is cleared. & para. [0034]: If the vehicle is currently being driven at a velocity that is less than the low speed threshold, then the method proceeds to step 404 to check the status of the Inappropriate Environment flag, as already explained. Conversely, if the vehicle is traveling at rate that exceeds the low speed threshold, then step 424 makes Sure that certain engagement conditions are satisfied and, assuming that they are, cruise control system 10 is activated and generates command signals for ECM/TCM 24, brake controller computer 32, etc. according to either a speed control setting or a headway control setting, as is known in the art, step 426.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of wherein: the vehicle further includes a steering wheel; the method further comprises: while the setpoint is activated, monitoring a position of the steering wheel; and in response to determining that a rate of change in position of the steering wheel exceeds a predetermined threshold, deactivating the setpoint of Labuhn 168’ in order to reduce errors caused by faulty door switches (see at least Labuhn 168’, para. [0027]).
Shimizu teaches
monitoring the position of the steering wheel includes maintaining a moving average of angular velocity of the steering wheel (see at least Shimizu, para. [0107]:  Upon determining that at least the predetermined threshold number of the absolute values Tpa of the frequency components of the occupant's physical input Tp are equal to or larger than the threshold torque Tref (YES in step S108), the CPU 21 can serve as the determiner 268 to determine that a driver occupant of the vehicle 10 is holding the steering wheel 31 in step S110, returning to the main routine illustrated in FIG. 3. & para. [0124-0125]: From this viewpoint, let us consider a frequency response G as an input-output system model between the steering torque Ts being input to the input-output system and a steering angular velocity Ad of the steering wheel 31 as an output of the input-output system in response to the steering torque Ts. That is, the frequency response G between the steering torque Ts and the steering angular velocity Ad is changed depending on whether a driver occupant is holding the steering wheel 31. That is, the holding determiner 26a is configured to determine whether a driver occupant is holding the steering wheel 31 based on the frequency response G of the input-output system; the frequency response G is changed depending on whether a driver occupant is holding the steering wheel 31.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of monitoring the position of the steering wheel includes maintaining a moving average of angular velocity of the steering wheel of Shimizu in order to improve the accuracy of determining whether the occupant is holding the steering wheel (see at least Shimizu, para. [0014]).

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimichi, in view of Labuhn 168’, in view of Labuhn 728’, in view of US 2013/0116089A1 (“Wegner”).
As per claim 42 Tanimichi does not explicitly disclose
further comprising: in response to the current speed of the vehicle exceeding a maximum speed, deactivating the setpoint, wherein the maximum speed is determined based on a location of the vehicle, and wherein: activation of the setpoint is prevented in response to the current speed of the vehicle being below a predetermined activation speed; and the predetermined activation speed is zero.
Wegner teaches
further comprising: in response to the current speed of the vehicle exceeding a maximum speed, deactivating the setpoint (see at least Wegner, para. [0031]: What has been stated above means that an activated coasting operating mode is deactivated if the current vehicle speed exceeds a threshold value which is set as the sum of a minimum vehicle speed and a maximum permissible increase in speed, the minimum vehicle speed is the lowest vehicle speed measured during the coasting operating mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of further comprising: in response to the current speed of the vehicle exceeding a maximum speed, deactivating the setpoint of Wegner in order simple, fast, accurate and reliable method for defining a speed threshold value at the upward transgression of which a currently activated coasting operating mode is automatically deactivated (see at least Wegner, para. [0027]).
Labuhn 168’ teaches
wherein the maximum speed is determined based on a location of the vehicle (see at least Labuhn 168’, para. [0025]: Next, the method determines if the vehicle is operating in an inappropriate low speed environment, step 108. With reference to FIG. 3, there is shown a flowchart that shows an embodiment of step 108 in greater detail. In a first step 200, the speed input gathered in step 106 is used to determine if the current vehicle speed is less than a low speed threshold; for instance 25 mph.), and 
wherein: activation of the setpoint is prevented in response to the current speed of the vehicle being below a predetermined activation speed (see at least Labuhn 168’, para. [0025]: If the vehicle is operating at a speed that is less than the low speed threshold, then the vehicle is operating in a low speed environment and control passes to step 202, which begins the process of determining if the low speed environment is an appropriate or inappropriate one.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of wherein the maximum speed is determined based on a location of the vehicle, wherein: activation of the setpoint is prevented in response to the current speed of the vehicle being below a predetermined activation speed of Labuhn 168’ in order to reduce errors caused by faulty door switches (see at least Labuhn 168’, para. [0027]).
Labuhn 728’ teaches
wherein: activation of the setpoint is prevented in response to the current speed of the vehicle being below a predetermined activation speed (see at least Labuhn 728’, para. [0033-0034]: Conversely, if it is determined in step 210 that the cruise on/off switch is on, then a determination is made as to whether the resume switch has been pressed (step 220). If it is determined in step 220 that the resume switch has been pressed, then the process proceeds to step 280, in which a determination is made as to whether there is a speed to resume to, or, in other words, a determination as to whether the driver selected speed is equal to zero.);
the predetermined activation speed is zero (see at least Labuhn 728’, para. [0033-0034]: Conversely, if it is determined in step 210 that the cruise on/off switch is on, then a determination is made as to whether the resume switch has been pressed (step 220). If it is determined in step 220 that the resume switch has been pressed, then the process proceeds to step 280, in which a determination is made as to whether there is a speed to resume to, or, in other words, a determination as to whether the driver selected speed is equal to zero.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimichi to incorporate the teaching of wherein: activation of the setpoint is prevented in response to the current speed of the vehicle being below a predetermined activation speed, the predetermined activation speed is zero of Labuhn 728’ in order to help ensure that failure modes are not inadvertently interpreted as valid driver actions leading to release of FSRA from a stop (see at least Labuhn, para. [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668